As filed with the Securities and Exchange Commission on May 30, 2014  UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. CONTRAVISORY STRATEGIC EQUITY FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares Fair Value COMMON STOCKS: 97.7% Administrative and Support Services: 2.6% Moody's Corp. $ Apparel Manufacturing: 2.6% Cintas Corp. Broadcasting (except Internet): 5.1% CBS Corp. - Class B Scripps Networks Interactive, Inc. - Class A Chemical Manufacturing: 10.1% Ashland, Inc. Bristol-Myers Squibb Co. Celgene Corp. 1 Gilead Sciences, Inc. 1 Computer and Electronic Product Manufacturing: 8.7% International Rectifier Corp. 1 Raytheon Co. SanDisk Corp. Credit Intermediation and Related Activities: 5.3% Bank of America Corp. Citigroup, Inc. Health and Personal Care Stores: 2.9% CVS Caremark Corp. Insurance Carriers and Related Activities: 5.1% American International Group, Inc. Humana, Inc. Machinery Manufacturing: 7.2% Dril-Quip, Inc. 1 Ingersoll-Rand PLC United Technologies Corp. Miscellaneous Manufacturing: 2.8% Boston Scientific Corp. 1 Miscellaneous Store Retailers: 1.8% Staples, Inc. Nonstore Retailers: 2.2% Sohu.com, Inc. 1 Primary Metal Manufacturing: 2.5% Belden, Inc. Professional, Scientific & Technical Services: 18.1% Amgen, Inc. Baidu, Inc. - ADR 1 Convergys Corp. Leidos Holdings, Inc. MasterCard, Inc. - Class A Open Text Corp. $ VMware, Inc. - Class A 1 Publishing Industries: 2.9% Check Point Software Technologies, Ltd. 1 Publishing Industries (except Internet): 4.7% Informatica Corp. 1 Progress Software Corp. 1 Rail Transportation: 2.0% Kansas City Southern Securities, Commodity Contracts, and Other Financial Investments and Related Activities: 2.6% Goldman Sachs Group, Inc. Support Activities for Mining: 2.9% Halliburton Co. Transportation Equipment Manufacturing: 5.6% Autoliv, Inc. Gentex Corp. TOTAL COMMON STOCKS (Cost $9,507,847) SHORT-TERM INVESTMENTS: 2.6% MONEY MARKET FUNDS: 2.6% Fidelity Institutional Money Market Portfolio, 0.05% * TOTAL MONEY MARKET FUNDS (Cost $316,678) TOTAL INVESTMENTS IN SECURITIES: 100.3% (Cost $9,824,525) Liabilities in Excess of Other Assets: (0.3)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt PLC Public Limited Company 1 Non-income producing security. * Annualized seven-day yield as of March 31, 2014. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at March 31, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. Generally Accepted Accounting Principles establish a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
